DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites: the high G-type alginate to high M-type alginate or pectin; which is unclear for a variety of reasons:
The term “high” is a relative term and no standard is provided to impart the scope if how much alginate is required of the claims; and 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claimed term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 
What is known in the art is that: Alginate includes a whole family of linear copolymers containing blocks of (1,4)-linked β-D-mannuronate (M) and α-L-guluronate (G) residues. The blocks are composed of consecutive G residues (GGGGGG), consecutive M residues (MMMMMM), and alternating M and G residues (GMGMGM) (Fig. 1). Alginates extracted from different sources differ in M and G contents as well as the length of each block, and more than 200 different alginates are currently being manufactured [14]. The G-block content of Laminaria hyperborean stems is 60%, and for other commercially available alginates is in the range of 14.0–31.0% [10].  
See Lee: Alginate: properties and biomedical applications; Prog Polym Sci. Author manuscript; available in PMC 2013 Jan 1. Published in final edited form as: Prog Polym Sci. 2012 Jan; 37(1): 106–126. doi: 10.1016/j.progpolymsci.2011.06.003.

Therefore, alginates comprising G residues and M residues are known in the art, however, “G alginate” and “M alginate” are not, and the claim of high G alginate and high M alginate are indefinite.
The claim is further indefinite for lacking antecedent bases for “the high G-type alginate to high M-type alginate or pectin” because a high G-type alginate to high M-type alginate or pectin, was not previously introduced in the claim. 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 1 the use of high G-type alginate and high M-type alginate was canceled from the claim, wherein the remarks of the same entry (2/17/2021) state that said amendment is to cure the prior indefinite rejection.  Claim 10 then recites “the high G-type alginate to high M-type alginate or pectin is at a ratio of greater than 1”, which fails to further limit the base claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saha in view of Onuki (2004/0147605), Cowan and Jones.
Saha: Hydrocolloids as thickening and gelling agents in food: a critical review; J Food Sci Technol. 2010 Dec; 47(6): 587–597; Published online 2010 Nov 6. doi: 10.1007/s13197-010-0162-6.

Cowan: Boba Spherification: The Science of Juice-filled Caviar; published online: October 6, 2014 9:00 AM; at: https://www.sciencebuddies.org/blog/boba-spherification-the-science-of-juice-filled-caviar.

Jones: WO2002/030213; published April 18, 2002.

Independent claim 1 
Saha teaches methods of making foods comprising outer layers/coatings having varied ingredients, wherein the most popular type is sausage in a casing (i.e. dual textured food compositions) (see section 2.4 Hydrocolloids as edible films and coatings). 

Outer layer
Saha teaches the outer layer, comprises alginate and pectin (see section 2.4 Hydrocolloids as edible films and coatings). 

Inner layer
Saha teaches that the coated/inner layer comprises food, however, does not discuss the specifically claimed inner layer.
Onuki also teaches methods of making edible compositions (i.e. foods) that are coated (0036-0038), and further provides the coated inner layer includes excipients, bases, or filler, that include: fruit (i.e. rice, wheat and corn products), xanthan gum, calcium ions, and calcium phosphate (0041).
Cowen also teaches about dual layer foods, made with hydrocolloid outer layer (see Making Boba), and further teaches that the inner layer comprises fruit juice (see Making Boba).
Jones also teaches methods of making encased foods (ti.) with coatings comprising hydrocolloids (ab. ), and further provides that the soft center comprises fruit paste (i.e. fruit puree) (pg. 3, 23+).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making dual layer foods with hydrocolloid coatings, as Saha, to include that the inner layer comprises: fruit juice or fruit puree, xanthan gum, calcium ions, and calcium phosphate, as claimed, because the combination of Onuki, Cowen and Jones illustrate that the art finds said ingredients of inner layers to be suitable for similar intended uses, including methods of making dual layer foods with hydrocolloid coatings, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.


Dependent claims
As for claim 2, the modified teaching, in Onuki (0038), Cowan (making Boba section) and Jones (ab.), provides that the inner layer includes liquids/liquid textures.

As for claim 4, the modified teaching, in Cowan (making Boba section), provides that the fruit juice is from orange.

As for claims 5 and 7-8, the modified teaching, in Jones, provides that the inner layer further includes: 
artificial sweeteners (i.e. non-nutritive sweeteners), as in claim 5; and
sugar (i.e. sucrose, i.e. nutritive sweeteners), as in claims 7-8

As for claim 6, the modified teaching, in Onuki, provides the use of flavor enhances (0040), including aspartame (0049).

As for claim 9, the modified teaching, in Onuki, provides the coated inner layer includes excipients, bases, or fillers, that include: tea (0041).






As for claim 10, with regard to the prior art, the term/phrase "the high G-type alginate to high M-type alginate or pectin is at a ratio of greater than 1” encompasses no high G-type alginate to high M-type alginate or pectin because Applicant stated their intent to cancel the use of the limitations, high G-type alginate and high M-type alginate.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saha in view of Onuki (2004/0147605), Cowan and Jones, as applied to claims 1-2 and 4-10 above, further in view of Kawabara (4,375,481).
As for claim 3, the modified teaching, in Onuki, provides that the composition comprises solid, semisolid, or liquid states, which encompasses a gel solid as claimed.
The modified teaching does not discuss the use of konjac.
Kawabara also teaches methods of making edible dual layer foods, with inner layers comprising xanthan gum (8, 1+), and further provides the use of konjac in the inner layer (8, 1+). 


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making edible dual layer foods, with inner layers comprising xanthan gum, as the modified teaching above, to include the use of konjac in the inner layer, as claimed, because Kawabara illustrates that the art finds suitable for similar intended uses, including methods of making edible dual layer foods, with inner layers comprising xanthan gum, further the teaching also imparts reasoning for .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saha in view of Onuki (2004/0147605), Cowan and Jones, as applied to claims 1-2 and 4-10 above, further in view of Youssef.
Youssef: Kitchen Theory: Sodium alginate and spherification; published June 16, 2011 at: https://www.kitchen-theory.com/spherification/


As for claims 11-12, the modified teaching does not discuss that the inner layer includes:
from about 0.05 to 0.4 % calcium lactate, as in claim 11; and
from about 0.1% to about 0.30% calcium lactate, as in claim 12.
Youssef also teaches methods of making dual layer foods having outer layers comprising hydrocolloids (see Reverse Spherification), and further provides wherein the mixture of the inner layer has of up to 2% of calcium lactate (The Science, under Reverse Spherification) from calcium lactate (Spherification Methods), which encompasses the claim of:

about 0.05 to 0.4 % calcium lactate, as in claim 11; and 
from about 0.1% to about 0.30% calcium lactate, as in claim 12.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making dual layer foods having an outer layer with hydrocolloids and inner layers, as the modified teaching above, to include that the inner layer comprises about 0.05 to 0.4 % calcium lactate, as in claim 11; and from about 

In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
As noted in the references applied above, Youssef teaches that making such dual layer foods is long and commonly known (start at beginning of said reference); and Cowen teaches that even children are making such types of dual layer foods at home (see Cool Home Science).

It is long and commonly known that the object of people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation of a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Response to Arguments
It is asserted, that claims 1-30 are pending in the application. Claims 1-12 are rejected. Claims 13-30 are withdrawn. Claims 1-3 are amended, and claims 13-30 are canceled herein. Support for the amendments can be found in the original claims and the application as filed. No new matter has been added. 
In response, Applicant’s timely response is appreciated.


In response, Applicant’s timely amendments are appreciated and said rejection is not re-issued herein.

It is asserted, that the Action rejects claims 1-12 under 35 U.S.C. § 103(a) as obvious in view of various combinations of Butler et al., (W02008/037576), Roth et al., (WO 2008/068242), Li et al. (CN 101696406), Kawabara (US 4,375,481), Cowan (Boba Spherification: The Science of Juice- filled Caviar), Jell-O (Jell-O: JELLO White Chocolate Instant Pudding & Pie Filling Mix (loz Boxes, Pack of 24), Youssef (Kitchen Theory: Sodium alginate and spherification), and Lee (International Journal of Gastronomy and Food Science, 1 (2012) pgs. 96-100). 
In particular, the Action asserts that the cited documents describe the following: 
Butler: a dual texture food comprising an outer layer comprising an alginate having M and G residues; and an inner layer comprising starch and soluble or insoluble calcium. The Action acknowledges that Butler does not teach the inner layer comprising a gum or fruit juice/puree. 
Roth: a dual layer food with an external layer and an internal layer comprising sweeteners. The Action acknowledge that Roth does not teach non-nutritive sweeteners. 
 
Kawabara: a dual layer foods, wherein the inner layer comprises xanthan gum.
Cowan: an edible dual layer foods, wherein the inner layer comprises juice. 
Jell-O: (Regarding 5-6) a filling for a pie comprising non-nutritive sweetener. 
Youssef: (Regarding 11-12) a dual layer foods, wherein the inner layer has up to 2% calcium lactate. The Action asserts that "since the calcium is used as a reactant with the alginate to form the gelatinized outer layer web, as the calcium ions link with the alginate to form a web, the amount of calcium lactate within the flavoring liquid of the inner layer would reduce. Therefore, depending on how much time had lapsed since the food spheres begin to form, it would be reasonable to expect that the amount of calcium lactate in the inner layer of flavored food is less than the amount originally placed into the mixture, or less than up to 2 %." 
Lee: dual layer foods comprising calcium lactate in a flavoring solution and diffusion of calcium. 
Applicants respectfully traverse but note that the claims are amended herein to recite that the outer layer includes alginate and pectin; and that the inner layer includes (i) fruit juice or puree, (ii) a xanthan gum, (iii) calcium ions, and (iv) calcium phosphate.
No claim is obvious because the cited documents are not asserted to teach or suggest all features of any claim. 
For example, none of the cited documents are asserted to teach or suggest a dual-texture food in which the outer layer includes alginate and pectin. 

Thus, all claims require features that are not taught or suggested by the cited documents or combinations thereof. In K/S HIMPP v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1366 (Fed. Cir. 2014), the Federal Circuit explained that a strong evidentiary basis is needed to support any obviousness rejection. In particular, although the court acknowledged that common sense may provide a reason to combine elements present in the prior art, such common sense or basic knowledge cannot establish the presence of an element itself. Id. (citing In re Zurko, 258 F.3d 1379 (Fed. Cir. 2001) ("[A]n assessment of basic knowledge and common sense as a replacement for documentary evidence for core factual findings lacks substantial evidence support."). The Federal Circuit also warned against using common sense to supply a missing limitation. See Arendi SARL. v. Apple, 2015-2073 (Fed. Cir. 2016). In Arendi, the prior art taught each limitation except the step of searching a database for a telephone number. The Patent Trial and Appeal Board incorrectly affirmed an obvious rejection during an inter partes review, asserting that common sense would lead one to search for the telephone number. The Federal Circuit reversed, holding that the Board's presumption was conclusory and unsupported, stating that common sense is typically invoked to provide a known motivation to combine, not to supply a missing claim limitation. Because the Action does not the assert that the cited documents teach or suggest all features of any claims, the obviousness rejection lacks proper evidentiary basis. Withdrawal thereof is thus respectfully requested. 

 
Prior art made of record and not relied upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Schmidt: Using Food Science Demonstrations to Engage Students of All Ages in Science, Technology, Engineering, and Mathematics (STEM); Journal of Food Science Education _ Vol. 11, 2012; © 2012 Institute of Food Technologists, doi: 10.1111/j.1541-4329.2011.00138.x.


Lee: Alginate: properties and biomedical applications; Prog Polym Sci. Author manuscript; available in PMC 2013 Jan 1. Published in final edited form as: Prog Polym Sci. 2012 Jan; 37(1): 106–126. doi: 10.1016/j.progpolymsci.2011.06.003.

Lee shows what is known in the art is that: Alginate includes a whole family of linear copolymers containing blocks of (1,4)-linked β-D-mannuronate (M) and α-L-guluronate (G) residues. The blocks are composed of consecutive G residues (GGGGGG), consecutive M residues (MMMMMM), and alternating M and G residues (GMGMGM) (Fig. 1). Alginates extracted from different sources differ in M and G contents as well as the length of each block, and more than 200 different alginates are currently being manufactured [14]. The G-block content of Laminaria hyperborean stems is 60%, and for other commercially available alginates is in the range of 14.0–31.0% [10].  
Therefore, alginates comprising G residues and M residues are known in the art, however, “G alginate” and “M alginate” are not, and the claim of high G alginate and high M alginate are indefinite.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793